Johanson, A.C.J.
¶62 (dissenting) — It is easy to believe in freedom of speech for those with whom we agree. The First Amendment to the United States Constitution, however, also protects those with whom we disagree. Here the majority holds that Robert Locke’s second e-mail and his event request, when read together, constitute a true threat to former Governor Christine Gregoire, who served in that position from 2005 through 2013. I disagree because even when the evidence is viewed in the light most favorable to the jury’s verdict, no rational trier of fact could conclude that Locke’s statements constitute a true threat. Because Locke’s statements lack the indicia of true threats and because his speech was political in nature, the First Amendment protects Locke’s statements and I would reverse.
*805A. Locke’s Statements Do Not Bear Indicia of True Threats
¶63 Locke’s passive statements lack the indicia of true threats required under Washington law. A “true threat” is “ ‘a statement made in a context or under such circumstances wherein a reasonable person would foresee that the statement would be interpreted ... as a serious expression of intention to inflict bodily harm upon or to take the life’ of another person.” State v. Kilburn, 151 Wn.2d 36, 43, 84 P.3d 1215 (2004) (quoting State v. Williams, 144 Wn.2d 197, 207-08, 26 P.3d 890 (2001)). Because here Locke challenges the sufficiency of the evidence, we must determine whether, viewing the evidence most favorably to the State, any rational trier of fact could find a true threat. See State v. Hosier, 157 Wn.2d 1, 8, 133 P.3d 936 (2006). Additionally, since Locke’s constitutional right to free speech is implicated, we may examine the entire record, including evidence that the trial court did not consider. Kilburn, 151 Wn.2d at 51. We also scrutinize political speech more rigorously than other types of speech. See Collier v. City of Tacoma, 121 Wn.2d 737, 746, 854 P.2d 1046 (1993) (citing Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 513, 101 S. Ct. 2882, 69 L. Ed. 2d 800 (1981)). Locke’s statements, however, do not convey a serious expression of his intent to harm.
¶64 First, Locke’s statement, “You should be burned at the stake like any heretic,” Ex. 5, was not a true threat because (1) Locke does not express a serious intent to harm Governor Gregoire; therefore a reasonable person in his position would not foresee that the statement would be interpreted as a serious expression of an intent to inflict harm and (2) the statement involved a historically political event.
*806¶65 Locke’s e-mail states his belief that it would be appropriate to burn the governor at the stake because she is a heretic. While offensive, this statement does not convey, either directly or indirectly, a serious intent to harm Governor Gregoire. A reasonable speaker in Locke’s position would not have expected anyone to interpret this statement as a serious expression of intent to harm Governor Gregoire because it does not convey that Locke personally intended or planned to burn the governor at the stake. Moreover, the impracticality of accomplishing this threat underscores its unreasonableness. Locke has serious political disagreements with former Governor Gregoire and is angry with her. It is not reasonable, as the majority contends, that he should have foreseen that the governor would actually think that he intended to drive a stake into the ground and burn her on it. A reasonable person would not interpret Locke’s anger with former Governor Gregoire, stated distastefully, as a serious intent to personally harm her.
¶66 Furthermore, burning heretics at the stake is a historically political act of persecution, usually perpetrated against those with beliefs outside the political or religious mainstream. Like the first e-mail, which the majority held constituted political speech, the e-mail calling for the heretical Governor Gregoire to be burned at the stake, too, possesses the political overtones traditionally protected by the First Amendment. See e.g., Grayson v. Schuler, 666 F.3d 450, 453 (7th Cir. 2012) (noting that the First Amendment protects the religious rights of heretics). Because burning heretics at the stake is both impractical and historically symbolic of political dissent, based on the entire record in this case, no rational trier of fact could find that Locke’s e-mail was a true threat.
¶67 Second, Locke’s event request was not a true threat. He invited the governor to participate in her own public execution. Locke never issued a threat in the event request. He never described any plan or intent to harm Governor Gregoire, or even indicated a desire to participate. Further*807more, the outlandishness of the request itself does not convey a serious intent to inflict harm. The event request was just that — a request that Governor Gregoire agree to participate in her own public execution — an outcome no reasonable person would foresee and no rational trier of fact could conclude establishes a serious expression of intent to harm.
¶68 Finally, the majority argues that the final two communications, taken together, indicate a progression to a “more detailed plan” and, therefore, a reasonable person could easily foresee that, in combination, the messages demonstrate a serious intent to do bodily harm. Majority at 793. The facts, however, do not support this finding.
¶69 The event request included only four details: the location of the event, its length, who should attend, and the “[hjonoree.” Ex. 2. Of these facts, none makes it more likely that, in context, Locke had a serious and legitimate plan to kill or do serious bodily harm to Governor Gregoire. Nor do any of these details show a progression or escalation from the previous message, sent just two minutes prior, stating that Governor Gregoire “should be burned at the stake like any heretic.” Ex. 5. At trial, Governor Gregoire’s executive scheduler testified that Locke chose 15 minutes as the anticipated time for his event. She also stated that this was the web site’s default choice, indicating no planning at all. Locke did not make only default selections. But as he stated in his interview with the Washington State Patrol, he was just “flippantly checking off things,” again indicating very little planning. 2 Verbatim Report of Proceedings at 212. More importantly, the presence of the media, the number of attendees, and the choice of the Governor’s Mansion as the location for this event do not make the threat more legitimate or reasonable. If anything, in the context of an online event invitation, the addition of those details exacerbates the ridiculousness of Locke’s request.
¶70 Locke’s statements, in fact, are not an escalation or progression established by three discrete messages but, *808rather, one continuous statement. He submitted three communications through Governor Gregoire’s public web site in just four minutes: an e-mail at 6:09 am, a second e-mail at 6:11 am, and the event request at 6:13 am. It was not possible for him to spend any meaningful amount of time considering and formulating a “more detailed plan” if only two minutes elapsed between each communication. The majority’s reliance on the escalation from one message to the next confirms that the messages are, in fact, connected. That the statements are connected is particularly significant because, as the majority holds and I agree, the first e-mail was political speech and political speech receives more strident protection. Collier, 121 Wn.2d at 746.
B. Case Law
¶71 The majority cites Kilburn for the proposition that indirect statements may constitute true threats and that the speaker need not intend to carry out the threat in order for it to be a true threat. Majority at 790, 792. In Kilburn, Kilburn, an eighth grader, told his classmate, K.J., half-smiling, “ ‘I’m going to bring a gun to school tomorrow and shoot everyone and start with you,’ ” “ ‘maybe not you first.’ ” 151 Wn.2d at 39. They had been talking about books they were reading, and Kilburn’s book involved the military and guns. Kilburn, 151 Wn.2d at 52. Kilburn had also known K.J. for two years, and he had always been friendly to her; he joked around with classmates, including K.J.; he had been laughing when he made the statement; and he did not scare K.J. with the statement because she was not sure if he was joking or not. Kilburn, 151 Wn.2d at 52-53.
¶72 Our Supreme Court held that Kilburn’s statement did not constitute a true threat because Kilburn (1) made the statement in the context of the conversation about their books, (2) had an amicable past relationship with K.J., (3) laughed when he made the comments, and (4) had joked with K.J. and her classmates before. Kilburn, 151 Wn.2d at *80953. Therefore, the court held that a reasonable person in Kilburn’s position would foresee that his comments would not be interpreted seriously. Kilburn, 151 Wn.2d at 53.
¶73 Like in Kilburn, here a reasonable person in Locke’s position would not foresee that Locke’s e-mails and event request would be interpreted as a serious threat that Locke intended to harm Governor Gregoire. Locke stated a mere belief that Governor Gregoire was a heretic and requested that she agree to participate in her own public execution. Locke did not indicate that he would personally carry out these acts, nor did the record demonstrate that he would have the means or opportunity to actually force her onto a stake or to coerce her into participating in her own execution. Here the context makes it clear that Locke made no true threat. Locke’s e-mail stating his belief that the governor should be burned at the stake like a heretic and his request that she agree to participate in her own execution both lacked an express statement of Locke’s serious intent to harm or participate at all. Moreover, the language and context in which Locke made his statements were not nearly so direct or intentional as Kilburn’s.
¶74 The majority also relies on State v. Allen to establish the definition of a “true threat.” 176 Wn.2d 611, 626, 294 P.3d 679 (2013) (plurality opinion). And although Allen applies the same definition as the Kilburn court, the Allen court’s decision is distinguishable from this case factually and legally. Allen, 176 Wn.2d at 626. In Allen, Bryan Allen and another man approached Gerald Kovacs and offered to sell him marijuana. Allen, 176 Wn.2d at 613-14. Kovacs became irritated and gave an expletive-laden response. Allen, 176 Wn.2d at 614. Allen and his colleague cursed back at Kovacs and began to follow him. Allen, 176 Wn.2d at 614. One of the men told Kovacs that “I’m going to kill you [Kovacs]” before lifting up his shirt to display what Kovacs believed was a gun. Allen, 176 Wn.2d at 614. Allen is factually distinguishable because Allen made a threat directly to Kovacs and backed up his threat by brandishing a *810firearm, making the threat more serious and credible. While any rational trier of fact could find that Allen’s actions constituted a true threat, the same cannot be said about Locke’s. Locke, again, never met the governor, and his communications were made by e-mail through a public web site and not to her directly. Unlike Allen’s gun, the second and third messages that Locke sent did not add credibility to the threat; they were connected to the first message and, if anything, made his threat seem more improbable. Locke was clear that his anger was based on the effect of former Governor Gregoire’s policies and her conduct in office, arguing that she had put “this state in the toilet.” Ex. 4. Factually, Allen is clearly distinguishable.
¶75 Additionally, our Supreme Court in Allen did not consider whether a true threat existed and, thus, Allen offers no guidance on what constitutes a true threat. The issue before floe Allen court was “[w]hether the ‘true threat’ requirement of an antiharassment statute is an essential element of the offense that must be pleaded in the information and included in the to-convict instruction.” Allen, 176 Wn.2d at 616. The Supreme Court did not analyze whether the facts of that case established a true threat or what other factors might be probative in future cases; thus, Allen does not guide us on that issue. Any rational trier of fact would see that Locke’s communications are more like Kilburn, hyperbolic and consistent with the context of his history with former Governor Gregoire, and not like Allen, which dealt with a clear, direct threat of violence by brandishing of a firearm.
¶76 Perhaps the most important distinction between this case and Kilburn and Allen is that Locke’s speech was political. Political speech, under Washington law, receives “greater protection over other forms of speech.” Collier, 121 Wn.2d at 746 (citing Metromedia, Inc., 453 U.S. at 513). In Kilburn, an eighth grader told a friend that he was planning to bring a gun to school. Kilburn, 151 Wn.2d at 39. In Allen, the defendant brandished a gun and threatened to *811kill a passerby. Allen, 176 Wn.2d at 614. Locke’s speech, though crude and abusive, is distinguishable from these cases in that it is undeniably political. His first message stated, sarcastically, “Thank you for putting this state in the toilet.” Ex. 4. Even in the context of Locke’s other messages, this is a political statement: Locke was angry about the direction in which the governor was leading the state. Here, the majority overemphasizes the tragic shooting of former Congresswoman Giffords and does not even mention Locke’s personal history with Governor Gregoire’s policies in its analysis of relevant context. Majority at 792. His anger and political dissent are typical responses to that history and should be considered in our analysis. Contrary to the majority’s contention, the fact that Locke’s complaint is over the personal impact of former Governor Gregoire’s policies does not negate the political nature of his speech and his concerns. Although his chosen mode of expression may be offensive, Locke’s anger is, at bottom, over the former governor’s performance and policy choices. Because Locke’s statements were political in nature, our review of Locke’s e-mails and event request should, in light of Collier, be more deferential than the scrutiny applied in Allen or in Kilburn.
¶77 As the United States Supreme Court stated in Watts v. United States, regardless of the quality of Locke’s speech, it must be viewed “ ‘against the background of a profound national commitment to the principle that debate on public issues should be uninhibited, robust and wide-open, and that it may well include vehement, caustic, and sometimes unpleasantly sharp attacks on government and public officials.’ ” 394 U.S. 705, 706, 708, 89 S. Ct. 1399, 22 L. Ed. 2d 664 (1969) (holding that a man who, in protesting the draft, stated, “ ‘If they ever make me carry a rifle the first man I want to get in my sights is L. B. J.,’ ” did not make a true *812threat (quoting N.Y. Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964))).8
¶78 In United States v. Lincoln, a man incarcerated at the Oregon State Penitentiary wrote statements in a workbook that threatened the life of President Bush. 403 F.3d 703, 704 (9th Cir. 2005). During a follow-up interview, Lincoln told a federal agent that he was planning to assemble a team to go to Washington, D.C., to kill the president. Lincoln, 403 F.3d at 704. No charges were filed until six months later when Lincoln attempted to mail a threatening letter to the president. Lincoln, 403 F.3d at 704. The letter stated, “You Will Die too George W Bush real Soon They Promissed [sic] That you would.” Lincoln, 403 F.3d at 705. The Ninth Circuit Court of Appeals held, however, that despite his specific plan to attempt an assassination, Lincoln’s letter was not a true threat because it did not “connote anything that it [did] not literally say,” meaning that the letter included only indirect threats that some other entity would kill the president. Lincoln, 403 F.3d at 707.
¶79 The Ninth Circuit distinguished Lincoln’s case from the true threat in Planned Parenthood of Columbia/ Willamette, Inc. v. American Coalition of Life Activists, 290 F.3d 1058 (9th Cir. 2002), cert. denied, 539 U.S. 958 (2003), because Lincoln’s letter was written directly to President Bush and because it was an isolated incident. See Lincoln, 403 F.3d at 706-07. The Ninth Circuit found that these factors were important contextual elements because, unlike the posters in Planned Parenthood that were posted publicly and on the Internet, there was no implication that Lincoln’s letter was intended to encourage others to act. Lincoln, 403 F.3d at 707.
*813¶80 Like the letter in Lincoln, Locke’s messages were for Governor Gregoire and Governor Gregoire alone. The messages do not incite others to harm or even to criticize Governor Gregoire but express Locke’s own anger with her leadership. Locke’s messages did not include direct threats of harm and did not indicate any serious plan. Unlike the defendant in Lincoln, Locke regretted sending the messages and said that he just “needed the outlet” to vent his anger and frustration. Ex. 6, at 15. Moreover, Locke’s three communications were sent in a single four-minute period, indicating that there was no legitimate, developed, long-term plan like in Lincoln.
¶81 While highly offensive and inappropriate, neither the e-mails nor the event request conveyed a serious and reasonable expression of intent to actually harm the governor. Not only do Locke’s e-mails and the event request lack the indicia of true threats under Washington law, they are clearly political in nature and are thus afforded more protection. And while it is certainly reasonable that Locke might realize that his word choice was poor, no rational trier of fact could find, based on the entire record, that Locke’s statements were a true threat. Accordingly, I would reverse because Washington law and the First Amendment protect Locke’s speech.
Review denied at 179 Wn.2d 1021 (2014).

 It is important to note that no case law supports the proposition that the response of law enforcement is dispositive of whether a true threat exists. The Executive Protection Unit is, appropriately, designed to be overly cautious in protecting the governor and his or her family. When political speech is restricted, however, we must he careful to analyze the speech considering the entire context and separate from the response of law enforcement.